Hunstein, Justice,
dissenting.
The majority’s opinion can only confirm the fact that the Georgia Supreme Court will not disbar a lawyer for committing a criminal offense of a sexual nature against an adult woman. The pattern is now firmly established: A sitting judge sexually batters five women over a twenty-three-month period — the Supreme Court suspends him for three years. In the Matter of Brooks, 264 Ga. 583 (449 SE2d 87) (1994) (Hunstein and Thompson, JJ., dissenting). A lawyer sexually batters a new client who has come to him for legal help — the Supreme Court suspends him for 18 months. In the Matter of Yarbrough, 264 Ga. 720 (450 SE2d 414) (1994) (Hunstein, J., dissenting). A lawyer invades the privacy of his secretary by videotaping her while using the bathroom, conduct so offensive that the Legislature made it a felony — the Supreme Court suspends him for three years. Majority opinion, p. 601.
To be sure, this Court does not always disbar lawyers for Standard 66 violations. There are rare cases, 14 out of 93, where we have not disbarred or accepted the lawyer’s voluntary surrender of license. An examination of these exceptional cases shows that they fall into two broad categories: lawyers whose lives have been devastated by drug and alcohol addictions and lawyers who have engaged in that all-too-American pastime of cheating Uncle Sam. To these categories the Bar can now add a third: lawyers who victimize women.
There are no words in the majority opinion explicitly approving the victimization of women by lawyers. But such words are not necessary: it is actions that speak most loudly here and the message is clear and unmistakable: the court will not disbar a lawyer for committing a criminal offense of a sexual nature against women. It does not matter whether the lawyer’s victim is client or employee, it does not matter whether the lawyer preys on one woman or five, whether there is physical contact or premeditated plotting, it does not even matter whether the lawyer’s crime is a misdemeanor or a felony. Sex crimes against women are all on one level. Like cocaine addicts and tax evad*604ers, lawyers who commit sex crimes against women will be accorded special treatment by this Court. No, there are no words in the majority opinion explicitly approving the victimization of women by lawyers: the majority has no need for such words when its very actions are sufficient to convey that message.
Decided April 29, 1996.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
The majority opinion, by justifying its inadequate punishment by relying on Brooks and Yarbrough, supra, has solidified this Court’s approach toward lawyers who victimize women. The majority has created a glass ceiling on punishment by grouping these sex crimes into one amorphous category. And for mitigation evidence: the fact that the lawyer is a sex pervert and has knowingly and deliberately violated laws he swore to uphold will not matter if the lawyer is competent in his practice, victimizes only employees (but see Yarbrough, supra), and has kept the general public in ignorance of his criminal activities.
The majority opinion propagates an environment where lawyers know they can target women and can be convicted of sex crimes against women without any fear whatsoever of losing their licenses to practice law in this State.
This Court held, in its opinion disbarring J. B. Stoner, that if the law is to be respected, the public must be able to respect the individuals who administer it. In the Matter of Stoner, 246 Ga. 581, 582 (1) (272 SE2d 313) (1980). It follows that if the law is to be respected, the public must be able to respect the body that regulates those individuals. A three-year suspension for a lawyer with a felony conviction does not foster public respect for the law or this Court. Because disbarment is the only appropriate disciplinary sanction for M. McNeill Holloway, I dissent.